                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

JERRY LEATHERS                                    )
                                                  )
                 Plaintiff,                       )
                                                  )
vs.                                               )
                                                  )
WALMART INC.                                      )
Serve at:                                         )
CT Corporation System                             )
120 South Central Ave                             )
Clayton, MO 63105                                 )
(Service by St. Louis County Sheriff)             )
                                                  )
                 Defendants.                      )

                                 PETITION FOR DAMAGES

       COMES NOW Plaintiff, by and through counsel, and for his Petition for Damages, states

as follows:

                                            PARTIES

       1.      At all times relevant herein, Plaintiff is an individual and resident of Missouri.

       2.      Defendant Walmart Inc. (hereinafter, “Walmart”) is a foreign corporation located

in and registered to do business in Missouri. Walmart operates physical locations throughout

Missouri, including but not limited to, Jackson County, Missouri and maintains a registered agent

located at 120 South Central Avenue, Clayton, MO 63105.

       3.      At all relevant times, Defendant Walmart was Plaintiff’s employer as defined by

and within the meaning of 29 U.S.C. § 630 of the Age Discrimination Employment Act (ADEA)

as Defendant was engaged in an industry affecting commerce who had twenty (20) or more

employees for each working day in each of twenty (20) or more calendar weeks in the current or

preceding calendar year of Plaintiff’s employment with Defendant.



                                                 1

            Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 1 of 17
       4.      At all relevant times, Defendant Walmart was Plaintiff’s employer as defined by

and within the meaning of 42 U.S.C. § 12111 of the American with Disabilities Act (ADA) as

Defendant was engaged in an industry affecting commerce who had fifteen (15) or more employees

for each working day in each of twenty (20) or more calendar weeks in the current or preceding

calendar year of Plaintiff’s employment with Defendant.

       5.      At all times relevant herein, Plaintiff was employed by Defendant and performed

duties in Missouri.

                                JURISDICTION AND VENUE

       6.      Plaintiff asserts statutory claims of age discrimination and retaliation pursuant to

the ADEA, 29 U.S.C. § 621 et seq., making jurisdiction appropriate for this Court.

       7.      Plaintiff asserts statutory claims of disability discrimination and retaliation

pursuant to the ADA, 42 U.S.C. § 12111 et seq.

       8.      Defendant Walmart employs a workforce and transacts business in Missouri.

       9.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC) and later filed an Amended Charge of Discrimination which is

attached hereto as Exhibit A. Plaintiff raised all acts of discrimination for which he is seeking

relief in said charges or, alternatively, all claims would arise out of the investigation of such

charges.

       10.     On November 18, 2019, the EEOC issued a Notice of Right to Sue (Attached hereto

and incorporated herein as Exhibit B) and Plaintiff filed his Petition within 90 days of receipt of

said Notice. All conditions precedent to the filing of this lawsuit have occurred.




                                                 2

            Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 2 of 17
                             FACTS COMMON TO ALL COUNTS

       11.      Plaintiff is a 69-year old male who has been diagnosed with diabetes.

       12.      Plaintiff is a former employee of Defendant Walmart as that term is defined by the

ADEA and ADA.

       13.      Plaintiff worked as an over-the-road truck driver for Walmart for approximately 27

years. During his employment, he delivered merchandise for sale to various stores operated by

Defendant in Missouri, Kansas, and Arkansas.

       14.      Plaintiff’s disability required the amputation of the big toe of his right foot on or

about summer 2015. In addition, his disability required amputation of the little toe on his left foot

on or about June 2017. Neither amputation prevented Plaintiff from successfully performing the

essential functions of his position with Defendant.

       15.      On or about December 2017, Plaintiff had surgery on his left knee to replace the

joint. This surgery did not prevent Plaintiff from being able to perform the essential functions of

his position with Defendant.

       16.      In January 2018, Defendant required Plaintiff to submit to a return-to-work exam.

The physician hired by Defendant refused to certify Plaintiff and stated to Plaintiff, “You’ll never

drive for Walmart.”

       17.      Following the exam, David Tyler, human resources manager for Walmart told

Plaintiff that he could resign or be refused continued employed until considered a medical

discharge.

       18.      As a result, Plaintiff obtained his own certification from a physician in November

2017. After receiving this certification, Plaintiff requested to be placed in any other position he




                                                  3

             Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 3 of 17
was qualified. Walmart refused this request until Plaintiff was considered discharged on March 1,

2018.

        19.    Plaintiff subsequently obtained another truck-driving position with substantially the

same essential functions of his position with Defendant using the certification he obtained in

November 2017. Plaintiff was able to successfully perform the essential function of a truck driver

at that time. Plaintiff was again re-certified in Missouri in December 2018 after a medical

examination under DOT specifications.

        20.    On or about July 2018, Defendant contacted Plaintiff by phone regarding a new

opportunity to rejoin the company as a Private Fleet Driver. However, the doctors hired by

Defendant again refused to certify Plaintiff.

        21.    During the relevant period of time, Defendant engaged in a pattern and practice of

hiring younger, non-disabled employees to work for Defendant.

                                           COUNT I
                       Disability discrimination in violation of the ADA

        22.    Plaintiff incorporates by reference the factual allegations in the preceding

paragraphs and within Exhibit A, attached hereto, as if set forth herein.

        23.    Plaintiff was a member of a protected class in that he is a diabetic.

        24.    The conduct described above resulted in one or more adverse employment actions

to Plaintiff, including without limitation: causing tests concerning Plaintiff’s employment to be

administered in a manner such that it does not accurately measure Plaintiff’s skills and aptitude to

perform his essential functions, wrongfully terminating his employment, refusing to place Plaintiff

in another position for which he was qualified, and failure to rehire Plaintiff.




                                                  4

          Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 4 of 17
       25.     Defendant’s conduct as described herein was part of a pattern and practice of

conduct perpetuated to discriminate against Plaintiff and similarly-situated employees before and

after his employment due to their disabilities.

       26.     Plaintiff’s disability caused Defendant’s conduct as described above.

       27.     Defendant knew or should have known of the discrimination based on Plaintiff’s

disability but failed to take prompt remedial action in response.

       28.     As a result, Plaintiff suffered lost wages and benefits, past and future, garden

variety emotional distress, mental anguish, stress, pain and suffering, inconvenience,

embarrassment, humiliation, lost career opportunities, and other non-pecuniary losses.

       29.     The conduct of Defendant was outrageous, reflected an evil motive and/or was in

conscious disregard for Plaintiff’s rights, such that Plaintiff is entitled to an award of punitive

damages in an amount determined by a jury of his peers.

       30.     At all times described herein, the persons responsible for perpetrating the

discriminatory conduct were agents, servants, and employees of Defendant and were at all such

times acting within the scope and course of their agency and employment.

       31.     Plaintiff is also entitled to recover all of his costs, expenses, expert witness fees,

and attorneys’ fees incurred in this matter.

       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that is fair

and reasonable for actual damages, compensatory and punitive damages, all costs, expenses, expert

witness fees and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.




                                                   5

           Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 5 of 17
                                         COUNT II
                         Age Discrimination in violation of the ADEA

       32.     Plaintiff incorporates by reference the factual allegations in the preceding

paragraphs and within Exhibit A, attached hereto, as if set forth herein.

       33.     Plaintiff was a member of a protected class in that he is over 40 years of age.

       34.     The conduct described above resulted in one or more adverse employment actions

to Plaintiff, including without limitation: causing tests concerning Plaintiff’s employment to be

administered in a manner such that it does not accurately measure Plaintiff’s skills and aptitude to

perform his essential functions, wrongfully terminating his employment, refusing to place Plaintiff

in another position for which he was qualified, and failure to rehire Plaintiff.

       35.     Defendant’s conduct as described herein was part of a pattern and practice of

conduct perpetuated to discriminate against Plaintiff and similarly-situated employees before and

after her employment due to their age.

       36.     Plaintiff’s age caused Defendants’ conduct as described above.

       37.     Defendants knew or should have known of the discrimination based on Plaintiff’s

age but failed to take prompt remedial action in response.

       38.     As a result, Plaintiff suffered lost wages and benefits, past and future, garden

variety emotional distress, mental anguish, stress, pain and suffering, inconvenience,

embarrassment, humiliation, lost career opportunities, and other non-pecuniary losses.

       39.     The conduct of Defendant was outrageous, reflected an evil motive and/or was in

conscious disregard for Plaintiff’s rights, such that Plaintiff is entitled to an award of punitive

damages in an amount determined by a jury of his peers.




                                                  6

          Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 6 of 17
        40.     At all times described herein, the persons responsible for perpetrating the

discriminatory conduct were agents, servants, and employees of Defendant and were at all such

times acting within the scope and course of their agency and employment.

        41.     Plaintiff is also entitled to recover all of his costs, expenses, expert witness fees,

and attorneys’ fees incurred in this matter.

        WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that is fair

and reasonable for actual damages, compensatory and punitive damages, all costs, expenses, expert

witness fees and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                                Count III
                                   Retaliation in Violation of the ADA

        42.     Plaintiff incorporates by reference the factual allegations in the preceding

paragraphs and within Exhibit A, attached hereto, as if set forth herein.

        43.     During his employment, Plaintiff objected to discrimination based on his disability,

thereby engaging in protected activity under the ADA.

        44.     Following Plaintiff’s opposition to the discrimination, Plaintiff was subjected to

one or more adverse employment actions, including without limitation: causing tests concerning

Plaintiff’s employment to be administered in a manner such that it does not accurately measure

Plaintiff’s skills and aptitude to perform his essential functions, wrongfully terminating his

employment, refusing to place Plaintiff in another position for which he was qualified, and failure

to rehire Plaintiff.

        45.     Plaintiff’s protected activity caused Defendant’s conduct as described above.

        46.     Defendant knew or should have known of the retaliation based on Plaintiff’s

protected activity but failed to take prompt remedial action in response.

                                                   7

           Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 7 of 17
       47.     As a result of the retaliation against Plaintiff, Plaintiff suffered lost wages and

benefits, past and future, garden variety emotional distress, mental anguish, stress, pain and

suffering, inconvenience, embarrassment, humiliation, lost career opportunities, and other non-

pecuniary losses.

       48.     The conduct of Defendant was outrageous, reflected an evil motive and/or was in

conscious disregard for Plaintiff’s rights, such that Plaintiff is entitled to an award of punitive

damages in the amount determined by a jury of his peers.

       49.     At all times described herein, the persons responsible for perpetrating the retaliation

were agents, servants, and employees of Defendant and were at all such times acting within the

scope and course of their agency and employment.

       50.     Plaintiff is also entitled to recover all of his costs, expenses, expert witness fees,

and attorneys’ fees incurred in this matter.

       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that is fair

and reasonable for actual damages, compensatory and punitive damages, all costs, expenses, expert

witness fees and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                           COUNT IV
                              Retaliation in violation of the ADEA

       51.     Plaintiff incorporates by reference the factual allegations in the preceding

paragraphs and within Exhibit A, attached hereto, as if set forth herein.

       52.     During his employment, Plaintiff objected to discrimination based on his age,

thereby engaging in protected activity under the ADEA.

       53.     Following Plaintiff’s opposition to the discrimination, Plaintiff was subjected to

one or more adverse employment actions, including without limitation: causing tests concerning

                                                   8

           Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 8 of 17
Plaintiff’s employment to be administered in a manner such that it does not accurately measure

Plaintiff’s skills and aptitude to perform his essential functions, wrongfully terminating his

employment, refusing to place Plaintiff in another position for which he was qualified, and failure

to rehire Plaintiff.

        54.     Plaintiff’s protected activity caused Defendant’s conduct as described above.

        55.     Defendant knew or should have known of the retaliation based on Plaintiff’s

protected activity but failed to take prompt remedial action in response.

        56.     As a result of the retaliation against Plaintiff, Plaintiff suffered lost wages and

benefits, past and future, garden variety emotional distress, mental anguish, stress, pain and

suffering, inconvenience, embarrassment, humiliation, lost career opportunities, and other non-

pecuniary losses.

        57.     The conduct of Defendant was outrageous, reflected an evil motive and/or was in

conscious disregard for Plaintiff’s rights, such that Plaintiff is entitled to an award of punitive

damages in the amount determined by a jury of his peers.

        58.     At all times described herein, the persons responsible for perpetrating the retaliation

were agents, servants, and employees of Defendant and were at all such times acting within the

scope and course of their agency and employment.

        59.     Plaintiff is also entitled to recover all of his costs, expenses, expert witness fees,

and attorneys’ fees incurred in this matter.

        WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that is fair

and reasonable for actual damages, compensatory and punitive damages, all costs, expenses, expert

witness fees and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.



                                                   9

           Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 9 of 17
                                  Respectfully submitted,

                                  PLAYTER & PLAYTER, LLC

                                   /s/ Chris R. Playter
                                  Eric S. Playter, MO #58975
                                  Chris R. Playter, MO #65109
                                  400 SW Longview Blvd, Suite 220
                                  Lee’s Summit, MO 64081
                                  (816) 666-8902
                                  (816) 666-8903 (Facsimile)
                                  eric@playter.com
                                  chris@playter.com
                                  ATTORNEY FOR PLAINTIFF




                             10

Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 10 of 17
                    EXHIBIT A




                             11

Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 11 of 17
Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 12 of 17
Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 13 of 17
Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 14 of 17
Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 15 of 17
                    EXHIBIT B




                             12

Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 16 of 17
Case 4:20-cv-00096-RK Document 1 Filed 02/11/20 Page 17 of 17
